DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  the phrase “kg m-3” in line 3 should be written as –kg·m-3— for consistency with the claim language of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the claim depends from claim 2 which has been cancelled. Thus, it is unclear from which claim it is meant to depend. For the purposes of examination, the examiner assumes that claim 13 is dependent from claim 1.  

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is dependent upon cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) (of record), EuropaWire PR Editors (New BASF foam made of expanded thermoplastic polyurethane revolutionizes Adidas running shoes, September 2013) (“EuropaWire”) (of record), BASF (Infinergy: The first expanded TPU – As elastic as rubber but lighter, June 2013) (of record), and Garavaglia (US 2007/0079916).

Regarding claims 1, 3, and 13-14, Bookstaver discloses a vehicle wheel assembly (Figs. 1, 4), comprising: a wheel rim (Fig. 1: 17) having two opposed circular rim flanges (Fig. 4: 25, 27) (Page 4 lines 9-11, 24-28); an outer tire (Figs. 1, 4: 15) having two beads (Fig. 4: 29, 31) secured at the circular rim flanges (Fig. 4: 25, 27) (Page 4 lines 29-30); a non-pneumatic inner tire (Figs. 2-4: 11) comprising polyurethane foam (Page 4 lines 5-12; Page 5 lines 7-13), wherein the inner tire (Fig. 4: 11) is enclosed by the outer tire (Fig. 4: 15) and the wheel rim (Fig. 4: see rim 17 of fig. 1 comprising flanges 25, 27); wherein the inner tire (Fig. 4: 11) in the assembly is in a compressed state S1 (Fig. 4), which state is compressed as compared to a relaxed state S2 (Figs. 3-4: see how the cross-sectional dimension of the inner tire 11 in the relaxed state has a cross-sectional dimension D larger than in the compressed state having a cross-sectional dimension d) when the inner tire is not enclosed by the outer tire (Fig. 3) (Page 4 lines 9-16), wherein the compression of the inner tire is such that a cross-sectional dimension (which correlates to a surface area SA since the dimension defines the size of inner tire in both states and the calculation of the surface area includes such a dimension) (Figs. 3-4: d, D) of the inner tire (Figs. 3-4: 11), wherein the 
Bookstaver further discloses that the inner tire (Figs. 2-4: 11) has an overall exterior diameter that is slightly greater than that of the outer tire (Figs. 1, 4: 15) and, in its uncompressed (i.e. relaxed) condition, it is 10% larger in cross section than the corresponding cross section of the tube cavity formed in the outer tire (Fig. 4: 15) (Page 4 lines 34-35; Page 5 lines 1-4). In other words, the cross section (i.e. SA) in compressed state S1 is approximately 0.90 times the cross section (i.e. SA) in the relaxed state S2 (i.e. S1 x 0.10 = Z; S2 = S1 + Z = S1 + (S1 x 0.10) = S1 x 1.1; S1 = S2/1.1 = S2 x 0.90), which falls within the claimed ranges of 0.95 times or less and 0.90 times or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Moreover, case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art would reasonably expect a cross-sectional surface area SA in the compressed state S1 of 0.85 times the cross-sectional surface area SA in the relaxed state S2 to behave in substantially the same way as a cross-sectional surface area SA in the compressed state S1 of approximately 0.90 times the cross-sectional surface area SA in the relaxed state S2. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the ratio of the surface area of the inner tire in state S1 as compared to state S2.
Although Bookstaver discloses the non-pneumatic inner tire (Figs. 2-4: 11) comprises polyurethane foam, Bookstaver is silent as to whether the polyurethane foam may be expanded thermoplastic polyurethane (E-TPU). 
It is generally known in the tire art that expanded thermoplastic polyurethane (E-TPU) may be used in tires. For instance, EuropaWire teaches a foam made of expanded thermoplastic polyurethane (“E-TPU”) (Page 1, [0004]) wherein the foam may be used as a material for unpuncturable tires (Page 2, 
While Bookstaver does not explicitly recite the value for the density of the inner tire, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said density. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the inner tire. 
Furthermore, Garavaglia teaches a self-supporting tire for wheels for bicycles, similar to Bookstaver, comprising an outer tire and an inner tire (Fig. 2), wherein the inner tire is composed of flexible polyurethane elastomer with a final density of the structure ranging from 0.2 to 0.5 kg·dm-3 (i.e. 200 to 500 kg·m-3) ([0048]-[0049]), which falls within and overlaps with both of the claimed ranges of 200-400 kg·m-3 and 200-300 kg·m-3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the inner tire when in the relaxed state S2. Applicant's original disclosure fails to provide a conclusive 

Regarding claim 5, Bookstaver further discloses that the inner tire has a tongue with an axial dimension disposed between the flanges of the rim that is approximately 10% or less than the axial dimensions between the flanges so as to thus provide sufficient room to accommodate the tongue during mounting of the inner and outer tires on the rim (Page 5 lines 23-28). In other words, the axial distance between the rim flanges is a result effective variable that will affect the dimensions of the tongue of the inner tire and thereby affect the size of tire that may be mounted on the rim. 
Thus, while Bookstaver does not explicitly recite the value for a distance between the rim flanges, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said distance. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a distance between the rim flanges. 

Regarding claim 6, Bookstaver further discloses that the inner tire (Fig. 4: 11) and the outer tire (Fig. 4: 15) are connected to each other (Fig. 4).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) (of record), EuropaWire PR Editors (New BASF foam made of expanded thermoplastic polyurethane revolutionizes Adidas running shoes, September 2013) (“EuropaWire”) (of record), BASF (Infinergy: The first expanded TPU – As elastic as rubber but lighter, June 2013) (of record), and Garavaglia (US 2007/0079916) as applied to claim 1 above, and further in view of Kondo et al. (US 2010/0084064) (of record).

Regarding claim 4, Bookstaver further discloses that the inner tire (Figs. 2-4: 11) has an overall exterior diameter that is slightly greater than that of the outer tire (Figs. 1, 4: 15) and, in its uncompressed condition, it is 10% larger in cross section than the corresponding cross section of the tube cavity formed in the outer tire (Fig. 4: 15) (Page 4 lines 34-35; Page 5 lines 1-4). In other words, the diameter as well as the cross section (i.e. SA) are result-effective variables that affect the amount of compression between the uncompressed and compressed states of the inner tire. 
Thus, while Bookstaver does not explicitly recite the value for a diameter DMS2 of the inner tire in the relaxed state S2, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said diameter. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter DMS2 of the inner tire in the relaxed state S2. 
Similarly, while Bookstaver does not explicitly recite the value for the surface area SAS2 of the inner tire in the relaxed state S2, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said surface area. Absent unexpected results, case law holds that discovering an optimum S2 of the inner tire in the relaxed state S2. 
Furthermore, Kondo teaches a puncture free tire tube (i.e. inner tire) similar to that disclosed by Bookstaver, wherein the tire tube contains a main body that is fitted under compressive deformation into the tube housing space of the annular tire outer wall (i.e. outer tire), and a rim fitting part that is molded integrally with the main body and is fitted under compressive deformation into an annular space of the rim ([0014]). Kondo further teaches that the inner tire (Figs. 1-9: C1) has a circular cross section with an outer diameter of 30 mm which corresponds to the tire size ([0052]). In other words, Kondo teaches that the diameter of the inner tire is a result effective variable that will affect the desired tire size, and thus provides yet another motivation for one of ordinary skill in the art to optimize the diameter and/or surface area of the inner tire. Moreover, Kondo teaches a tire that is generally known in the art as having a diameter of 30 mm, which falls within the claimed range of 30 to 40 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the inner tire in the relaxed state S2. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Bookstaver in order to form a tire size (via the diameter of the inner tire) generally known in the substantially similar art, such as the tire taught by Kondo. 

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bookstaver et al. (EP 0057917) (of record), EuropaWire PR Editors (New BASF foam made of expanded thermoplastic polyurethane revolutionizes Adidas running shoes, September 2013) (“EuropaWire”) (of record), BASF (Infinergy: The first expanded TPU – As elastic as rubber but lighter, June 2013) (of record), and Garavaglia (US 2007/0079916) as applied to claim 1 above, and further in view of Makino et al. (JP 2003-154807, see machine translation) (of record).

Regarding claims 7 and 12, while Bookstaver does not explicitly recite the value for a thickness at at least part of lateral faces of the outer tire, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thickness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a thickness at at least part of lateral faces of the outer tire.
Furthermore, Makino teaches a foam tire similar to Bookstaver, wherein the thickness of the side parts (i.e. lateral faces) of the surface layer (i.e. outer tire) (Figs. 1-6: 4) is 2 to 8% with respect to the width of the tire and the thickness of the surface layer on the tread side is 5 to 15% of the height of the tire ([0005], [0010]-[0011]). In other words, the thickness of at least part of lateral faces of the outer tire is considered to be a result-effective variable and it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said thickness. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a thickness of at least part of lateral faces of the outer tire.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
On page 7 of the Remarks, it appears Applicant is arguing unexpected results based on “quantitative experimental data”. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The burden is on Applicant to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." See MPEP 716.02(b). Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 716.02(d)(II). Applicant has not provided any data or evidence directed to the cross-sectional surface area of the inner tire in the compressed state S1 as compared to the relaxed state S2 or to the density of the inner tire when in the relaxed state. There is no data presented comparing these values to comparative examples, nor is there data showing what occurs 
On pages 7-8 of the Remarks, Applicant argues that Bookstaver discloses “[i]t will be appreciated that with the tube 11 so mounted on the rim 17 and retained by the tire 15, the tire will present every riding characteristic normally associated with pneumatic tires except for undesirable puncture and/or deflation so frequently experienced just at the time the bicycle is to be ridden”, but argues that “Bookstaver does not have any objective evidence to support” this claim. Bookstaver expressly discloses the claimed limitations, as discussed in the rejection above, and moreover provides an advantage as to the invention, as noted by Applicant as well. Bookstaver does not need to provide objective evidence to support its claims, so long as it is expressly disclosed, which it is. Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006). MPEP 2143.01. This standard does not require that the reference provide objective evidence to support every claim made within, so long as there is some teaching, suggestion, or motivation provided, which Bookstaver does. 
On page 8 of the Remarks, Applicant argues “[o]ne significant problem that is solved by the presently claimed invention vis-à-vis Bookstaver is to provide a non-pneumatic inner tire for a wheel assembly, wherein the rolling resistance and the comfort of the assembly are (nearly) the same as those of conventional pneumatic assemblies - and thus improved as compared to those of Bookstaver.” The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bookstaver in view of the cited references in the detailed rejection above disclose all of the claimed limitations for the advantages as discussed above. The reasoning in the prior art references does not need to be the same or identical to those discovered by Applicant so long as there is some teaching, suggestion, or motivation to make the combination, which the prior art references provide. 
On page 8 of the Remarks, Applicant argues that “[a]ssemblies with non-pneumatic inner tires known at the time the presently claimed invention was made have the problem that their rolling resistances are noticeably higher than those of pneumatic tires. The skilled person in this art would have recognized this deficiency of conventional non-pneumatic tires even in view of Bookstaver since, as noted above, the statements therein are not supported by any objective evidence.” Applicant further argues that “[t]he skilled person in this art would for example reach such a conclusion based on FIG. 4 … from US H1870H of record herein which demonstrates in a quantitative way that airless EDPM tires have a substantially higher rolling resistance than the air-filled tire.” The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bookstaver in view of the cited references in the detailed rejection above disclose all of the claimed limitations for the advantages as discussed above. The reasoning in the prior art references does not need to be the same or identical to those discovered by Applicant so long as there is some teaching, suggestion, or motivation to make the combination, which the prior art references provide. Moreover, Applicant is relying on a reference not cited in the prior office action to illustrate that airless EDPM (ethylene propylene diene monomer) tires have a substantially higher rolling resistance than the air-filled tire, but 
On pages 10-11 of the Remarks, Applicant argues that “[t]he skilled person who aims to solve the problem that is associated with conventional non-pneumatic assemblies would not find a teaching or suggestion in any of the cited prior art to solve the problem” because neither BASF’s Infinergy brochure nor the EuropaWire publication teach that “when compared to conventional non-pneumatic assemblies - an InfinergyTM eTPU tire decreases the rolling resistance, let alone that this occurs not at the expense of the comfort.” Applicant further argues that neither publication discloses anything about any effect when used in a bicycle other than the result of an unflattable tire, nor does either publication “make a comparison with rolling resistance and comfort of pneumatic tires.” Applicant argues that “the skilled person, when faced with the problem of realizing an improvement of rolling resistance that is not achieved at the expense of comfort, would not be prompted to modify or adapt the teaching of Bookstaver with a teaching of BASF's InfinergyTM eTPU brochure or the EuropaWire publication.” On page 11 of the Remarks, Applicant further argues that both the BASF Infinergy brochure and the EuropaWire publication compare the eTPU material with other solid materials, and not with air, wherein Applicant argues that in contrast “claimed invention is concerned with comparing the performance with pneumatic tires.” Thereby, the “data provided in the BASF and EuropaWire publications is even less relevant for the skilled person who seeks to develop a non-pneumatic tire with a performance comparable to that of pneumatic tires.” It is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely require a vehicle wheel assembly comprising a wheel rim, an outer tire, and a non-pneumatic inner tire having certain characteristics, which is disclosed by the prior art references as discussed in the rejection above. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the polyurethane foam inner tire of Bookstaver such that the inner tire comprises expanded thermoplastic polyurethane (“E-TPU”) so as to provide a puncture proof tire that has low weight, excellent mechanical properties, and good long-term durability, as taught by EuropaWire and BASF. The reasoning in the prior art references does not need to be the same or identical to those discovered by Applicant so long as there is some teaching, suggestion, or motivation to make the combination, which the prior art references provide. 
On page 11 of the Remarks, Applicant argues that “there is no teaching or suggestion in the cited prior art of specific conditions that are in addition required to reach these effects, i.e., the particular density and degree of compression required by amended claim 1.” Applicant alleges that “a density below 200 kg m-3 in combination with a compression of above 0.95 results in a very short lifetime of the outer tire. Also, a density of above 400 kg m-3 results in substantially decreased comfort as compared to a pneumatic tire. Thus, the skilled person would not reasonably arrive at the herein claimed invention by a In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bookstaver discloses an overlapping range for the cross-sectional surface area SA of the inner tire in the compressed state S1 as compared to the relaxed state S2, as discussed in the rejection above. Moreover, the newly cited reference also teaches modifying Bookstaver in order to provide a density for the inner tire in the relaxed state S2 so as to optimally cushion impacts to which the tire is subjected during use, as discussed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749